Citation Nr: 1435348	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  04-16 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an extraschedular rating for a chronic low back disability.

2.  Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on two separate periods of active duty from October 1963 to September 1966 and from March 1974 to March 1978. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2003 and March 2006 from the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO), addressing disability evaluations assigned to the Veteran's service-connected degenerative arthritis of the lumbar spine with spondylolisthesis of L5-S1, with associated bilateral lower extremity radiculopathy. 

In November 2005 and October 2006, the Board remanded the matter for additional evidentiary development. 

In a July 2007 appellate decision, the Board denied the appellant's claims for rating increases for his low back disability and lower extremity radiculopathy.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court), who, in May 2008, granted a joint motion of the appellant and the VA Secretary to vacate the July 2007 Board decision and remanded the case to the Board for adjudication consistent with the joint motion. 

In a September 2008 decision, the Board granted a 40 percent rating for intervertebral disc syndrome.  The appellant again appealed to the Court for review.   In an August 2009 order, the Court again granted a joint motion to vacate the September 2008 decision "that denied entitlement to a disability rating greater than 40% for lumbar spine degenerative joint disease and a rating greater than 10% for associated radiculopathy."  Thereafter, in a February 2010 order, the Court revoked its August 2009 order and issued a new order vacating that part of the Board's decision that denied entitlement to a rating greater than 40 percent for a low back disability. 

The Veteran's claims file shows that in an October 2008 rating action, the RO implemented the Board's September 2008 decision, assigning a single 40 percent evaluation for the low back disorder, effective September 2001.  In a September 2009 rating action, the RO determined that the appellant was entitled to a higher evaluation for his low back disorder through the mechanism of separately rating the orthopedic and neurologic components of the disorder.  Accordingly, the RO assigned a 20 percent evaluation for limitation of thoracolumbar flexion; a 20 percent evaluation for right lower extremity radiculopathy; and a 20 percent evaluation for left lower extremity radiculopathy.  The ratings were effective November 25, 2008 (the date of a VA examination). 

The Board notes that the August 2003 rating decision also denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Although the appellant initiated an appeal of that denial, in April 2004 he specifically withdrew the TDIU issue.  The record shows that he raised the issue again, and it was again denied on the merits in a September 2009 rating decision. 

In August 2010, the Board determined that the issue of an extraschedular rating warranted referral to the VA Director of Compensation and Pension (Director) and remanded the case to the RO.  

The claim was subsequently returned to the Board.  In a February 2012 appellate decision, the Board denied a rating greater than 40 percent prior to November 25, 2008, for lumbar degenerative arthritis; and separate 20 percent ratings since November 25, 2008, for orthopedic manifestations of his low back disability as well as right and left lower extremity radiculopathy.  The Board also denied an extraschedular rating.  The appellant again appealed to the Court. 


The Court issued a memorandum decision in June 2013, in which it affirmed that portion of the Board's decision with respect to the issues involving the schedular disability evaluations assigned for radiculopathy of the extremities and for the low back; however, with respect to the issue of entitlement to an extraschedular rating, the Court determined that the Board's reasons and bases were inadequate and thusly vacated that part of the Board's decision denying extraschedular consideration for the appellant's low back disability and remanding the matter to the Board for adjudication consistent with the memorandum decision. 

In June 2013, the Board remanded the extraschedular issue to the agency of original jurisdiction so that the Veteran could be provided with a hearing before a traveling Veterans Law Judge sitting at the RO.  Accordingly, the Veteran, accompanied by his attorney, appeared at the RO in April 2014 and presented evidence and oral testimony in support of his claim before the undersigned Veteran's Law Judge.  At the hearing, the claimant raised the issue of entitlement to a TDIU.  The Board assumes jurisdiction over this issue as it is part and parcel to the increased rating claim which, although adjudicated with finality by the Board in that part of its appellate decision of February 2012 affirmed by the Court, underlies the extraschedular rating claim remaining on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes at this point that a transcript of the April 2014 hearing has been obtained and associated with the Veteran's claims file.  The case was thereafter recertified and returned to the Board in June 2014.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability, including both orthopedic and neurologic manifestations, does not cause an exceptional or unusual disability picture to render impractical the application of the regular rating standards.

2.  The Veteran is precluded from securing and following a substantially gainful occupation, including in a sedentary capacity, by reason of his service-connected disabilities.

CONCLUSIONS OF LAW

1.  The disability picture presented by the Veteran's service-connected lumbar spine disability does not warrant the assignment of an extraschedular rating. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 3.321(b)(1) (2013).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155 , 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an extraschedular rating for a chronic low back disability.

With respect to the extraschedular rating claim decided herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants as to what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The current appeal for an extraschedular rating for a low back disability stems from the Veteran's application to reopen his claim for a rating increase, which was received by VA in November 2001.  A VCAA notice letter was dispatched to the Veteran in July 2002, prior to the initial August 2003 rating decision now on appeal.  The letter specifically addressed the claim for a rating increase for a low back disability, but it only partially satisfied the above-described mandates, as it did not address the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Subsequently, during the course of the appeal, a letter was dispatched to the Veteran in March 2006 that provided notice that was in compliance with Dingess.  To the extent that a timing of notice error exists as fully compliant notice did not precede the initial adjudication of the Veteran's increased rating claim regarding his low back, as the later fully complaint notice was followed by a subsequent readjudication, most recently in a September 2011 supplemental statement of the case, which addressed both the schedular and extraschedular aspects of the low back disability increased rating claim, the defective notice error is deemed to be cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing of notice defect).

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).


VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Veteran's pertinent clinical records from VA, SSA, and private treatment sources, dated 2000 to 2014, have been obtained and associated with the claims file.  Furthermore, as pertinent to the extraschedular rating claim on appeal, the Board has obtained a statement from the Director of the VA Compensation & Pension Service (Director), dated in November 2010, in which the Director specifically addresses this matter following his review of the Veteran's claims file.

In April 2014, the Veteran, accompanied by his attorney, appeared at the RO to present oral testimony at a v hearing before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the April 2014 Travel Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate, inter alia, the Veteran's claims of entitlement to an extraschedular  rating for his low back disability.  See transcript of April 10, 2014 Board hearing.   Discussion during the hearing prompted the undersigned to hold the record open to permit the Veteran's attorney the opportunity to submit a written brief and evidence in support of the claim.  Such evidence was in fact submitted.  Thus, the Board finds that the Veterans Law Judge presiding over the April 2014 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

Evidentiary submissions received by the Board from the Veteran via his attorney in May 2014 were accompanied by the appropriate waivers of first review by the agency of original jurisdiction.  Neither the Veteran nor his attorney has indicated that there was any further evidence to submit in support of his claims.  The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claims, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected low back disability was rated 40 percent prior to November 25, 2008, for lumbar degenerative arthritis.  Since November 25, 2008,  he was assigned a 20 percent evaluation for degenerative arthritis of the lumbar spine with spondylolisthesis of L5-S1 on the basis of limitation of motion, with a separate 20 percent evaluation assigned to each lower extremity for impairment due to associated neurological impairment due to radiculopathy.  Such results in a combined 50 percent rating for the Veteran's low back disability.

An extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2013).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1). 

In August 2010, the Board remanded the case for referral to the Director of the VA Compensation & Pension Service for a determination as to whether the Veteran was entitled to assignment of an extraschedular rating for his low back disability in accordance with the provisions of 38 C.F.R. § 3.321(b)(1). 

As the Court explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id. See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996). 

In a November 2010 letter, the Director of the VA Compensation & Pension Service determined, based on his review of the pertinent record, that entitlement to an extraschedular evaluation for the Veteran's service-connected low back disability was not warranted.  The issue of an extraschedular rating under 38 C.F.R. § 3.321(b) is no longer in the first instance.  It follows that the Board now has jurisdiction to adjudicate the extraschedular issue on the merits.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996). 

The Board has considered the November 2010 decision of the Director.  Along with specific findings in June 2003, August 2003, January 2006, December 2006, and November 2008, the Director noted that on VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated that he last worked full time in October 2000 at a hotel.  He discontinued working due to his hearing loss and back condition.  In September 2001, the Veteran submitted a statement attesting to the effects of his back condition on employment.  He claimed that he could not stand upright for longer than two minutes without becoming uncomfortable and he had missed work due to his back injury.  While working in auto sales, the Veteran reportedly missed three months of work from January 1998 to June 1999.  On VA examination in June 2003, the Veteran complained of pain with standing and walking.  His occupational history showed he was unemployed during this time.  He previously worked as a truck driver from December 2002 to March 2003; however, he reportedly quit this job because his back condition precluded his ability to unload trucks.  On VA examination in December 2006, the Veteran stated that he felt he lost employment opportunities, to include as a truck driver and at the United States Postal Service, due to his back condition.  He indicated he had been unable to find gainful employment.  The Veteran could not perform manual labor and could not comfortably perform sedentary work for a prolonged period. 

The Director concluded in his November 2010 statement that -  

The evidentiary record fails to demonstrate an exceptional or unusual disability picture for the Veteran's low back disability that renders application of the regular rating criteria as impractical.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the veteran's subjective report of missing three months of work has not been substantiated.   His limitations with walking, sitting, and standing are expected functional limitations that would normally be associated with a significant low back disability with neurological manifestations. The symptomatology demonstrated in the evidentiary record, such as pain, loss of motion, tenderness, flare-ups, and neurological deficits of the lower extremities are appropriately rated under the applicable diagnostic code contained in the rating criteria.

At his hearing before the Board in April 2014, the Veteran testified that he held a four-year Bachelor of Arts degree and that he had been previously employed as a stockbroker in the 1980s.  He was also previously employed by the U.S. State Department at the American embassy in Berlin, Germany, as a quality assurance supervisor for the Berlin Document Center, where he supervised a team of specialists who process foreign intelligence documents.  In 2003, he worked for four months as a truck driver until he had to leave this job on account of his back disability.  The Veteran also testified that he was trained and licensed to sell insurance, although he never worked a job in that capacity.  He reported that although he was almost 70 years old, he would be pleased to work and earn a living if he could be hired to work in a job similar to his previous work in quality assurance processing documents, but he knew of no job that would accommodate his disability.  He reported that prolonged sitting and standing aggravated his back disability and required him to get up from a seated position frequently to move around, and the afterwards he would need to be seated to give himself rest before rising up to stretch once again.   He testified that with frequent breaks to accommodate his back disability, he was able to perform basic housekeeping chores and prepare food for himself in his small apartment.  He also stated that he was able to drive an automobile, and although he drove a distance of over 30 miles to appear for the Board hearing, he generally avoided driving for distances greater than five miles as prolonged sitting aggravated his back.  He was able to drive for longer distances if he took frequent breaks. 

In a March 2014 report, a private licensed occupational therapist performed an extensive examination of the Veteran's capacity for physical motion and endurance.  In her summary, the occupational therapist presented the following conclusion:

It is anticipated that [the Veteran] would have difficulty sustaining or engaging in sedentary, light or medium work based on lumbar pain limitations for prolonged positional requirements (sit/stand/walk) as well as repetitive lifting and carrying tasks.  Chronic pain has been found to interfere with sustained attention and concentration.  The current pain and symptoms are consistent and reasonable in light of [his] diagnoses.  This evaluation is valid and credible.  The combination of orthopedic, moderate neurological impairments (lumbar) would result in absenteeism of 3+ days per month.  [The Veteran] would be absent based upon chronic pain of the low back.  [The Veteran's] has pain limits based upon intolerance to prolonged postures, sustained repetitive limb movements, and activities requiring sustained leg use.  He has limitations in lower extremity flexibility and muscular endurance as would be required during gainful employment.  He has limitations in sustained and repetitive use of the lower extremities when performing repetitive tasks such as stair climbing, squatting, and kneeling.

Lastly, the occupational therapist stated that - 

[The Veteran] is felt to be unable to return to work for the following reasons: 

Inability to perform repetitive or prolonged tasks involving trunk or lower extremities.

Inability to maintain a sit/stand/walk for functional lengths of time.

Inability to focus on functional work tasks secondary to chronic pain. 

In a May 2014 opinion, a private certified vocational rehabilitation counselor reviewed the March 2014 private occupational therapist's evaluation and presented the following conclusions:

[The Veteran] could sit for 30 - 60 minutes at a time and [for] a total of 1 - 2 hours in an eight hour day; he could stand and walk for 30 - 60 minutes at a time and a total of 1 - 2 hours in an eight hour day; he could lift up to ten pounds occasionally, and had restrictions with postural activities as described.  

The limitations described by [the occupational therapist] would preclude all work.

[A physician's assistant who examined the Veteran] stated that [the Veteran's physical limitations render him] better suited for a position where he is sedentary, yet allowed to get up and move around frequently.  

Sedentary jobs are defined as jobs that require approximately two hours a day of standing and walking, and six hours of sitting.  There are no sedentary jobs that would allow an individual to stand and walk and move about frequently.  The restrictions described by [the physician's assistant] would preclude all work.

The Board has considered the evidence discussed above.  The first part of the three-part test prescribed in Thun requires the Board to consider whether the schedular evaluation does not contemplate the claimant's level of disability and symptomatology.  In the present case, the Board is unable to conclude that there is anything in the present level of impairment produced by the Veteran's service-connected low back disability (to include the associated radiculopathy of his lower extremities) that would take it outside of the applicable rating schedule.  The applicable rating schedule contemplates impairment due to functional loss from limitation of motion and pain.  While recognizing that the Veteran clearly has limited functionality of his lumbar spine from pain and limitation of motion and of his lower extremities from what the March 2014 occupational therapist characterized as "moderate" neurological impairment, there is nothing in the disability picture presented that shows symptoms not contemplated by applicable rating schedule so as to demonstrate an exceptional or unusual disability picture that renders impractical the application of the regular rating standards to rate the Veteran's individual case.  The Board notes that the occupational therapist reported that "Chronic pain has been found to interfere with sustained attention and concentration," but the wording of this statement in the report as a sentence standing alone is such that the Board cannot regard it as a statement addressing the Veteran's actual condition, but rather finds that it is a statement by the occupational therapist of how chronic pain is potentially capable of distracting a sufferer attempting to perform work.  The Board thusly does not find that this statement describes symptoms affecting the Veteran that are not contemplated by applicable orthopedic rating schedule that demonstrate an exceptional or unusual disability picture.

Therefore, notwithstanding that the objective evidence otherwise indicates that the Veteran's capacity for holding even sedentary employment is significantly and adversely impacted by his low back disability, because the facts of the case do not satisfy the first part of the Thun test, the Board is in concurrence with the November 2010 determination of the Director of the VA Compensation & Pension Service in concluding that this case does not warrant extraschedular consideration.  

Entitlement to a TDIU

The Board observes that at the April 2014 hearing, the Veteran and his attorney raised the issue of entitlement to a total rating for individual unemployability due to service-connected disabilities.  The Court has held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim may be deemed to be part and parcel to an underlying increased rating claim, and as the Board has jurisdiction over the extraschedular rating claim adjudicated above, which is itself a part of an increased rating claim that had been previously adjudicated by the Board in the course of the current appeal, the Board thusly takes jurisdiction over the TDIU claim raised by the appellant. 

As will be discussed in the analysis below, the claim of entitlement to a TDIU is being granted in full.  Therefore, the action of the Board is not prejudicial to the claimant, any due process errors constitute harmless errors, and any error that may exist with regard to VA's duty to notify and assist is thereby rendered moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following (in pertinent part) will be considered as one disability: (1) Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident.  See 38 C.F.R. § 4.16(a) (2013).  

As of November 25, 2008, the Veteran is assigned a 20 percent rating for his service-connected degenerative arthritis of the lumbar spine with spondylolisthesis of L5-S1, with a separate 20 percent evaluation assigned to each lower extremity for impairment due to associated neurological impairment due to radiculopathy.  With the bilateral factor, these combine under 38 C.F.R. § 4.25 (2013) with his service-connected bilateral hearing loss (rated 20 percent) and tinnitus (rated 10 percent) to produce a 70 percent evaluation.  Although there is no individual  disability rated at 40 percent or more, for purposes of meeting the schedular requirements for a TDIU, the provisions of 38 C.F.R. § 4.16(a) permit the Veteran's low back and lower extremities to be rated as a single disabling entity as they result from common etiology.  As such, the three 20-percent evaluations combine under 38 C.F.R. § 4.25 (2013) to create a single disabling entity rated 50 percent disabling, which combine with his remaining service-connected disabilities to produce a 70 percent rating.  

With regard to the specific question of the impact of the Veteran's service-connected disabilities, particularly his low back and lower extremity disabilities, on his occupational capacity, the March 2014 report of the licensed occupational therapist and the May 2014 opinion of the certified vocational rehabilitation counselor discussed above clearly and objective demonstrate that he is unable to obtain and retain gainful employment due to his service-connected psychiatric disorder and disabilities.  As such, he has met the criteria for a TDIU.  Therefore, resolving any doubt that may exist in favor of the Veteran, the claim for a TDIU under the regulatory provisions of 38 C.F.R. § 4.16(a) is thusly granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

   

ORDER

Entitlement to an extraschedular rating for a chronic low back disability is denied.

A TDIU is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


